 WASTE MANAGEMENT NORTHWEST 309Waste Management of Washington, Inc. d/b/a Waste Management Northwest and Teamsters Local 174, affiliated with International Brotherhood of Teamsters, AFLŒCIO, Petitioner. Case 19ŒRCŒ13951 June 8, 2000 DECISION ON REVIEW AND ORDER  BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s Decision and Direction of Election (pertinent parts are attached as an appendix).  The request for review is granted. Based on the Regional Director™s factual findings, we reverse the Regional Director and find that the single-facility presumption favoring a unit of Port-O-Let em-ployees at the Woodinville location has been rebutted.  We find that the functional integration of the Employer™s operations; centralized control over personnel and labor relations policies; lack of local autonomy and common supervision of employees at both locations; identical skills, duties, and other terms and conditions of employ-ment; and the evidence of interaction and coordination between these two groups outweighs two factors which would favor the single-facility presumptionŠthe 42-mile geographical distance between the two locations and the Employer™s failure to  introduce relevant affirmative evi-dence demonstrating more than minimal interchange.1  See R & D Trucking, Inc., 327 NLRB 531 (1999).  Cf. Rental Uniform Service, 330 NLRB 334 (1999). ORDER The Regional Director™s Decision and Direction of Election is reversed, and the case is remanded to the Re-gional Director for further appropriate action. APPENDIX DECISION AND DIRECTION OF ELECTION Facts The Employer is engaged in a portable toilet rental service at its facility in Woodinville, Washington.  While the Petitioner seeks a unit of all employees involved in the Woodinville rental service, the Employer contends that the appropriate unit must also include rental service employees employed at its Fife, Washington facil-ity.  There is no bargaining history involving either location. The Employer™s Woodinville facility includes a transfer station, recycling facility, and the Port-O-Let operations.  Only the Port-O-Let operations are involved herein.  John Davis is the site man-ager for Port-O-Let, and Doug Spear is the route supervisor.  Davis has an office in the Woodinville facility. There are approximately 18 unit employees in Woodinville, in-cluding 9 service route drivers, 4 pickup and delivery drivers, 3 yard employees, and 2 sales employees.  The service route drivers drive trucks equipped with 1500-gallon tanks, with room on the back for two toilet units.  Each morning they are given a route sheet listing 50 to 80 toilet units at various locations.  They go to the sites and clean the units, and also make a few deliveries or pickups of toilet units.                                                                                                                      1 See New Britain Transportation Co., 330 NLRB 397 (1999). The pickup and delivery drivers use a flatbed truck capable of holding four to six toilet units. Such trucks are also equipped with a lift gate and a 200- to 600-gallon tank.  Each morning pickup and delivery drivers are given individual tickets designating loca-tions for deliveries and pickups.  Sales employees drive the same type of truck as the pickup and delivery drivers, or a pickup truck with a small tank on the back.  They follow up on sales leads from drivers, generate new business, take care of emergency situations such as a call from a customer regarding a tipover, and substitute as needed for drivers. The three yard employees take care of the stock of toilet units kept in the yard.  One is responsible for making sure all units are ready to go at any time; one performs maintenance and also re-pairs any damage on the units; the third cleans the units.  Lightly soiled units picked up by Fife personnel are cleaned in the Fife yard. The Fife facility is 42 miles from the Woodinville facility.  The Fife location contains an old office trailer, as well as a gravel, fenced yard with storage containers for paper supplies.  No one regularly works in the trailer; it is merely a place for the employ-ees to report for work.  Davis meets there with the Fife employees each morning to make work assignments.  There are five service route drivers, five pickup and delivery drivers, and two sales driv-ers assigned to Fife.  They perform the same job duties as their Woodinville counterparts. Davis and Spear hire all employees for Woodinville and Fife in some undefined manner.3  The record does not reveal whether any prior experience or special skills are required for hire.  Drivers for the two areas are solicited via ads in local newspapers for the respective areas, but trained to some unspecified extent at Wood-inville.  Port-O-Let employees at both locations are paid according to the same wage scale, receive the same benefits, and are subject to the same work rules.  Except for Davis™ Fife appearance at the beginning of the day, he spends the entire workday in Woodin-ville, as does Spears.  Davis testified that the Fife personnel report to him ﬁmore directlyﬂ than those in Woodinville, ﬁbut it™s pretty much commingled.ﬂ4  The record does little to inform what it is that Davis and Spear do during their workdays, and how their duties are differentiated.  There is no full-time supervisor at the Fife location.  Fife employees keep in contact with the Woodin-ville office by radio throughout the day.  All calls from customers for both Woodinville and Fife are answered in the Woodinville office. The Employer provides toilet units for construction sites, indus-trial plants, parks, and special events such as weddings, picnics, carnivals, and fairs.  Some such events are very large, such as the ﬁBite of Seattle,ﬂ ﬁIssaquah Salmon Days,ﬂ and the ﬁEvergreen Fair.ﬂ  For the largest events, drivers from both Woodinville and Fife deliver toilet units to the customer™s site, and return daily to service the units.5  Davis generally testified that in such circum- 3 Jointly, interchangeably, or individually by location. 4 It seems reasonable to conclude that while Davis is getting the Fife crew ﬁstartedﬂ each morning, someoneŠpresumably SpearŠmust be doing the same in Woodinville. 5 The record indicates that Woodinville drivers tend not to volunteer for overtime, and that special events, which usually occur on weekends and involve more overtime, tend to be covered more by Fife personnel. 331 NLRB No. 51  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310stances employees from the two locations have discussions with 
each other with respect to dividing up the servicing of units.  
However, a Woodinville pickup a
nd delivery driver who has been 
employed for 9 years testified that he has worked such large 
events, but never at the same time
 as any Fife driver. For the spe-
cial event known as ﬁRenton River Days,ﬂ there were several 
toilet locations where a Woodinville driver delivered, a Fife driver 
did the servicing, and a Fife or W
oodinville driver did the pickup.  
That special event apparently took place in or near the city of 

Renton, which is on the border dividing the Employer™s Woodin-
ville and Fife operational territories.  The record, however, pro-
vides no further, significant details about any employee contacts 
or interactions that may have occurred during the ﬁRenton River 
Daysﬂ event.   
There is no evidence that Woodinville and Fife employees have 
any regular face-to-face contact.  During the day, each driver is 
working on his own, according to his assignment list, away from 
the Employer™s facilities.  Both Woodinville and Fife drivers are 
in ﬁcontinuousﬂ
6 contact with the Woodinville office by radio; 
they can all hear each other talking to the office; and, occasionally 
a driver will offer directions or other advice to another driver who 
is having a problem.  There is, however, no substantive evidence 
as to how often this happens, or whether the number of radio con-
tacts between Woodinville
 drivers and Fife drivers is significant.  
There is no indication that driver
s call in to report completion of 
each assignment, or to obtain their next one. 
During the past month, a Woodinville route has been driven by 
a Fife-based driver four or five times a week.
7  The record does 
not indicate this is a ﬁtypicalﬂ example of a routine practice.  The 

record also contains three specific examples where Woodinville 
routes were handled by two Fife drivers one day, and by a Wood-
inville driver the next day.  The circumstances and reasons for 
such occurrences are unclear.  In addition, there is also one spe-
cific record example of a service route driven partly by a Woodin-
ville driver and partly by a Fife driver.   
There is no evidence that Woodinville drivers are regularly as-
signed Fife routes.  On the other hand, Davis testified that Fife-
based pickup and delivery drivers are more readily available for 
Woodinville work.  Th
us, although specific examples were not 
provided, Davis explained that such increased availability exists 
because the work normally assigned to Fife-based pickup and 
delivery drivers can be passed on to
 the Fife sales drivers.  Davis 
also testified that although Fife
 pickup and delivery drivers are 
basically 4-day-a-week employees, many prefer to work a fifth 
day if work is available.  
In such instances, drivers 
may be sent to 
Woodinville for the day.  The re
cord, however, contains no de-
tailed data concerning the frequency of such occurrences or the 

number of employees involved.  
Woodinville employees swipe th
eir timecards daily through a 
computerized timeclock; Fife employees fill out timecards by 
hand.  Once a week, Davis takes Fife employees™ timecards to 
Woodinville, where he enters the in
formation into a computer.  On 
days when Fife employees work 
in Woodinville, they still report 
                                                          
 6 ﬁContinuousﬂ is obviously an overstatement to the extent it refers 
to each driver.  The drivers get their 
assignments at the start of the day, 
and go perform them.  There is only 
one radio channel in use, gener-
ally.  The record does not reflect
 how many times daily the average 
driver needs to radio in to Woodinville. 
7 There is no explanation about th
e recent apparent deviation from 
past practice, nor is there any indication that it is a permanent or indefi-
nite feature. 
first to the Fife facility where they enter starting times on their 

timecards.  They thereafter drive to Woodinville on the clock. 
The Employer has about 28 trucks it regularly services at the 
Woodinville facility, although sometimes an outside vendor in the 
Fife area will service Fife-based trucks.  Trucks are normally as-
signed to Woodinville or Fife, and to a particular driver; at times, 
however, a truck normally assigned to one location may be used 
for a few days or longer at the other location. 
CONCLUSION 
A single-facility unit is presumptively appropriate unless it has 
been ﬁso effectively merged into
 a more comprehensive unit, or 
has lost its separate identity.ﬂ  
J&L Plate,
 310 NLRB 429 (1993).  
The burden of rebutting such presumption 
rests on the party re-
questing a multifacility unitŠ
here, the Employer.  In determining 
whether the presumption has been rebutted, the Board considers 
various factors such as centralized control over daily operations 
and labor relations; similarity of
 skills, functions, and working 
conditions; degree of employee interchange; geographic separa-
tion; and bargaining history, if any.  
New Britain Tr
ansportation 
Co., 330 NLRB 397 (1999).  In particular, in 
Esco Corp.
, 298 
NLRB 837 (1990), the Board emphasized the amount of em-
ployee interchange and geographic separation as critical elements 
in determining whether the sing
le-facility presumption has been 
overcome.  Thus, in the 
Esco 
case, the Board found a single facil-
ity appropriate for bargaining despite the existence of centralized 
operations and labor relations, 
limited local autonomy, and com-
mon employee skills, and functions.  Further, in 
New Britain,
 supra, the Board explained that proffered incidents of temporary 
interchange are of little evidentiary value unless given some 
meaningful context, e.g., portrayed as a percentage of total routes 
involved in such interchanges, or as a percentage of total employ-
ees so involved. 
Concerning the instant case, I initially find that the Employer 
maintains centralized control over 
labor relations and substantial 
centralized control over daily operations.  Although it is unclear 
whether similar skills are required, both Woodinville and Fife 
rental service employees share common job functions, as well as 
the same wages and benefits; presumably, the skills required are 
identical.  At the same time, however, it is apparent that the Fife 
facility maintains at least some
 degree of local autonomy and 
clearly is not functionally integr
ated with the Woodinville opera-
tion in a substantial way.  Thus, Fi
fe employees report for work in 
Fife, receive their assignments there, park their trucks at such 
location, and also keep timecards at the same site.  Davis, whose 
office is in Woodinville and who 
is the ﬁsiteﬂ manager for both 
Fife and Woodinville, makes scheduled daily assignments to Fife 
employees, but he does so face-to-face in Fife, rather than re-
motely from Woodinville.  (Spear 
does not perform this function 
so far as the record indicates.)  Later assignments or changes 
would be done by radio, from Woodinville.  To use Davis™ words, 
the Fife drivers report ﬁmore dir
ectlyﬂ to him then do those in 
Woodinville.  It is also of some note that the Fife complement is 
relatively large, being two-thirds the size of the Woodinville work 
force.  Further, the regular work of the Fife employees is assigned 
on the basis of geographic location.  In such regard, the Employer 
maintains separate Fife and Woodinville territories with a dividing 
line near the city of Renton.  Based on the above, I conclude the 
work of the Fife employees is not substantially functionally inte-
grated with that of the Woodinville employees, in that each group 
separately performs its day-to-d
ay work without any substantial 
reliance on the other group.  Finally, I find the mere fact that there 
 WASTE MANAGEMENT NORTHWEST 311is no statutory supervisor stationed full time in Fife does not over-
whelm the above-cited aspects which tend to show local 
autonomy and identity.  See, e.g.,  
Esco Corp., supra at 849.  If 
Davis appears regularly at the start of the workday in Fife, to give 
out daily assignments, etc., it would appear that that same function 
must be performed in Woodinville by someone else, presumably 
Spear.  Thereafter, Davis™ testimony, without illustration, is that 
everything else is ﬁpretty much commingled.ﬂ 
Although the Employer proffered evidence concerning em-
ployee interchange and interaction, I find such falls short of the 
New Britain
 standard.  Thus, the Employer relies on wholly non-
specific evidence that Fife drivers have driven Woodinville routes 

four or five times a week during the past month, and on four spe-
cific examples.  Such evidence, however, does not really establish 
how the cited incidents compare (on a percentage or other basis) 
to the total number of route days or hours that involved temporary 
interchange.  Similarly, the evidence fails to indicate what per-
centage of employees is involved
 in such interchange/interaction 
situations over any significant time period, instead of just 1 month.  

In short, such data lacks any m
eaningful comparative context and 
I find it of little evidentiary value.  As noted above, the record 
provides no information as to how these interchanges came about, 
or whether they are permanent.  Moreover, even assuming an 
appropriate context for such proffered examples of interchange 
and interaction, the cited incide
nts appear minimal compared to 
the degree usually found significant in a multifacility analysis.
8  Compare Purolator Courier Corp
., 265 NLRB 659, 661 (1982); 
Dayton Transport Corp
., 270 NLRB 1114 (1984).  Additionally, 
it is significant that some amount of interchange is voluntary, in 
that route drivers in Fife may requ
est to work an additional ﬁfifthﬂ 
day in Woodinville.  In such regard, the Board stated in 
New Brit-
ain that ﬁvoluntary interchange is given less weight in determining 
if employees from different locations share a common identity.ﬂ  
Finally, the Employer failed to provide evidence that Woodinville 
and Fife employees have a significant number of regular contacts.  
Thus, although Woodinville a
nd Fife drivers do communicate 
with the Woodinville office, and to a lesser extent with ﬁotherﬂ 

drivers, on the same radio channe
l, I find such insufficient, with-
out more (even including the contested evidence of Fife and 
Woodinville drivers distributing assignments for large events by 
radio, or working ﬁtogetherﬂ to some degree at such events), to 
establish the existence of meanin
gful contacts or a strong commu-
nity of interest between the two gr
oups.  I note that it is unlikely 
that Fife drivers are giving driving instructions to Woodinville 
drivers, or vice versa, in view of the separate, wide territorial as-
signments and the limited interchange shown. 
Concerning geographic separation
, I note the involved facilities 
are 42 miles apart.  This is a significant distance which, although 
not controlling, is yet another factor militating against a multifacil-
ity unit.  It is noteworthy that no bargaining history exists concern-
                                                          
                                                           
8 Admittedly, this is a difficult assessment in view of the scant nu-
meric evidence offered and that over a short time period. 
ing either the Fife or Woodinville employees, and no labor or-

ganization is seeking to represent both facilities in a single unit. 
Based on the above-cited factors and the record as a whole, I 
cannot conclude the single-facility presumption has been ade-
quately rebutted in this case.  I, therefore, find the Petitioner™s 
requested unit appropriate.  In so concluding, I note that although 
the Woodinville and Fife facilitie
s are subject to centralized con-
trol over daily operational (to some extent) and labor relations 

matters, the Fife location also maintains some degree of separate 
supervision through Davis and is not functionally integrated with 
the Woodinville operations to a significant degree.  The Em-
ployer, as noted, generally treats the two employee groups as 

separate operations.  Further, th
e disputed facilities are 42 miles 
apart.  More significant, however,
 is the lack of evidence of any 
meaningful employee interchange or interaction.  Such factor, as 
noted, can be particularly critical in finding the presumption favor-
ing a single-facility unit has been rebutted.  Here, however, the 
record is insufficient to establish that such employee interchange 
and/or interaction occurs to a subs
tantial degree; in fact, quite the 
opposite.  Further, I find the evidence concerning this subject is 

largely unconvincing and of limited value because it was pre-
sented without meaningful context or other parameters.  In this 
regard, I note that the Employer™s record is fraught with ambiguity 
and lack of detail in many critical regards.  The hearing officer 
repeatedly attempted to develop 
clarity from the Employer™s wit-
nesses, but the witnesses were unable or unwilling to provide 

such.  And finally, while there does appear to be some degree of 
common supervision over the two locales, even if Spear and Davis 
were otherwise totally interchangeable, the contrary factors cited 
and the fluffy record would preclude finding the Woodinville 
group to be an inappropriate unit. 
To summarize, although some factors favor the broad unit 
urged by the EmployerŠor hint that if developed they might (or 
might not)Šon balance, the record fails to sufficiently establish 
the requested Woodinville group has been effectively merged with 
the Fife  facility, or that the Woodinville operation has no separate 
identity.  On this scant, ambiguous, and conclusionary record, I 
find the Employer has not met its burden of rebutting the single-
location appropriateness.  The test is whether Woodinville is 
an appropriate unit, not whether Woodinville/Fife is appropriate, or 

even ﬁmoreﬂ appropriate.  I conc
lude, therefore, that a unit con-
fined to the employees in Woodinville is appropriate, and shall 
direct an election in that unit. 
There are approximately 18 employees in the unit.
9   9 The record does not contain a stipulation regarding the supervisory 
status of Davis and Spear.  It seems clear that both parties deem their 
status obvious.  Davis obviously is, and he is, in charge overall of the 
sites.  Both hire.  Based on the entire record, I find both to be statutory 

supervisors excluded from the unit. 
 